DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 10-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An aircraft propulsion system comprising:
an internal combustion engine using intermittent combustion during operation;
a propeller drive shaft drivingly engaged with the internal combustion engine;
a propeller for propelling an aircraft, the propeller being drivingly engaged with the propeller drive shaft, the propeller being disposed aft of the internal combustion engine to define a pusher configuration of the aircraft propulsion system; and
a fan operatively disposed to drive cooling air along a flow path in thermal communication with the internal combustion engine, the fan being drivingly engaged with the propeller drive shaft and being disposed aft of the internal combustion engine.”

The underlined limitations are shown in Fig. 1, and supported at least in Specification, Paragraphs 21-28.  The system is a pusher engine that the fan is located aft of the internal combustion engine, and the system comprises certain arrangement to draw the air for thermal communication.

After reviewing the claimed limitations, the specification, and the Remark, the examiner considered Rhines (US2401584A) would still be the closest reference to teach the limitations since the reference teaches a propeller and a fan to draw the air to do the thermal communication (Rhines, Col. 2, Lines 7-55).  However, Rhines teaches a puller engine, not a pusher engine.  The examiner considered Orbon (US2022/0017214 A1) teaches a pusher engine.  However, after reviewing the Remark, the examiner considered when combine Orbon and Rhines, the arrangements of Rhines would be taught away since the arrangements of Rhines have a specific purpose to evenly distribute the cooling air (Rhines, Col. 3, Lines 53-59).  Therefore, the arrangement cannot be adjusted, and one with ordinary skill in the art would not consider the references can be combined.

The examiner also searched other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 13 and 18 are allowed at least based on the same reasons as Claim 1.  Claims 2-8, 10-12, 14-17, 19, 20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747